Exhibit 10(d)1



Fourth Amended And Restated Committed Facility Letter


January 11, 2006


ALLETE, Inc.
30 West Superior Street
Duluth, Minnesota 55802
Attn: Corporate Treasurer


Ladies and Gentlemen:


Reference is hereby made to that certain Third Amended and Restated Committed
Facility Letter among the banks party thereto, LaSalle Bank National
Association, as agent for such banks and yourselves dated as of December 23,
2003, as amended by that certain First Amendment to Third Amended and Restated
Committed Facility Letter dated as of December 14, 2004 (together with all
exhibits, schedules, attachments, appendices and amendments thereof, the
“Existing Committed Facility Letter”).  The parties to the Existing Committed
Facility Letter desire that the Existing Committed Facility Letter be amended
and restated in its entirety, without constituting a novation, all on the terms
and conditions contained herein.  Accordingly, in consideration of the premises
and the agreements, provisions and covenants contained herein, the Existing
Committed Facility Letter is hereby amended and restated in its entirety to be
and to read as hereinafter set forth.
 
LaSalle Bank National Association (the "Agent" and, in its individual capacity,
a "Bank") and the other Banks (as defined below) are pleased to advise ALLETE,
Inc. (the "Company") that the Banks (defined below) have severally approved,
subject to the conditions outlined in this letter agreement (this “Agreement”),
a committed credit facility (the "Facility"). The amount available under the
Facility shall not exceed at any time the aggregate sum of the Commitments
(defined below) as may be increased or decreased from time to time in accordance
with the terms hereof.  This Facility shall terminate on the Maturity Date
(defined below). The Facility shall be available under the following terms and
conditions (certain capitalized terms being used and not otherwise defined as
set forth in Section 8):
 
1.           LOANS.
 
The Company may from time to time before the Maturity Date borrow Eurodollar
Loans, or if one or more conditions exist as set forth in Section 3(b) or
Section 3(c) hereof, Prime Rate Loans. The aggregate outstanding amount of the
Loans shall not at any time exceed the aggregate sum of the Commitments as
increased or decreased in accordance with Section 1(d) hereof. The Company may
borrow, repay and reborrow in accordance with the terms hereof.
 
a.           Borrowing Procedures
 

i.           Prime Rate Loans. Each Prime Rate Loan shall be on prior telephonic
notice (promptly confirmed in writing) from any Authorized Officer received by
the Agent not later than 11:00 a.m. (Chicago, Illinois time), on the day such
Loan is to be made. Each such Notice of Borrowing shall specify (i) the
borrowing date, which shall be a Banking Day, and (ii) the amount of the Loan.
Each Prime Rate Loan shall be in the amount of $5,000,000 or a higher integral
multiple of $1,000,000. A Prime Rate Loan shall only be available if the Agent
has given written notice to the Company that one or more conditions exist as set
forth in Section 3(b) or Section 3(c) hereof.
 
ii.           Eurodollar Loans. Each Eurodollar Loan shall be made upon at least
three Banking Days' prior written or telephonic notice from any Authorized
Officer received by the Agent not later than 3:00 p.m. (Chicago, Illinois time).
Each such Notice of Borrowing shall specify (i) the borrowing date, which shall
be a Banking Day, (ii) the amount of such Loan, and (iii) the Interest Period
for such Loan. Each Eurodollar Loan shall be in the amount of $5,000,000 or a
higher integral multiple of $1,000,000.
 
iii.           The Agent shall give prompt telephonic or telecopy notice to each
Bank of the contents of each Notice of Borrowing and of such Bank's share of
such Loan.
 
iv.           Not later than 11:00 a.m. (Chicago time) (or 1:00 p.m. (Chicago
time) in the case of any Prime Rate Loan) on the date of each borrowing, each
Bank participating therein shall (except as provided in subsection (v) of this
Section) make available its share of such Loan, in Federal or other funds
immediately available in Chicago, to the Agent at its address set forth next to
its signature below.  Unless the Agent is notified by a Bank that any applicable
condition specified in Section 4 has not been satisfied, the Agent will make the
funds so received from the Banks available to the Company by depositing such
funds in the manner specified in the related Notice of Borrowing.
 
v.           Unless the Agent shall have received notice from a Bank prior to
the date of any borrowing that such Bank will not make available to the Agent
such Bank's share of such Loan, the Agent may assume that such Bank has made
such share available to the Agent on the date of such borrowing in accordance
with subsection (iv) of this Section 1(a), and the Agent may, in reliance upon
such assumption (but shall not be obligated to), make available to the Company
on such date a corresponding amount. If and to the extent that such Bank shall
not have so made such share available to the Agent, such Bank and the Company
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Company until the date such amount is repaid to the Agent,
at (i) in the case of the Company, a rate per annum equal to the higher of (x)
the Prime Rate and (y) the interest rate applicable thereto pursuant to Section
1(b)(ii), and (ii) in the case of such Bank, the Prime Rate. If such Bank shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Bank's Loan included in such Loan for purposes of this
Agreement.
 
b.           Interest
 
i.           Prime Rate Loans. The unpaid principal of each Prime Rate Loan
shall bear interest to the Maturity Date at a rate per annum equal to the Prime
Rate in effect from time to time plus the Applicable Margin. Accrued interest on
Prime Rate Loans shall be payable quarterly on the 30th day of each December,
March, June and September and on the Maturity Date.
 
ii.           Eurodollar Loans. The unpaid principal amount of each Eurodollar
Loan shall bear interest prior to maturity at a rate per annum equal to LIBOR in
effect for the Interest Period with respect to such Eurodollar Loan plus the
Applicable Margin. Accrued interest on each Eurodollar Loan shall be payable on
the last day of the Interest Period applicable to such Loan and, if such
Interest Period shall exceed three months, at three month intervals after the
date of the Eurodollar Loan.
 
iii.           Interest After Maturity. Any principal of any Loan which is not
paid when due, whether at the stated maturity, upon acceleration or otherwise,
shall bear interest from and including the date such principal shall have become
due to (but not including) the date of payment thereof in full at a rate per
annum equal to the Prime Rate from time to time in effect plus the Applicable
Margin plus 2.0% per annum (but until the end of any Interest Period for a
Eurodollar Rate Loan, not less than 2.0 % in excess of the rate otherwise
applicable for such Loan).  After maturity, accrued interest shall be payable on
demand.
 
iv.           Maximum Rate. In no event shall the interest rate applicable to
any amount outstanding hereunder exceed the maximum rate of interest allowed by
applicable law, as amended from time to time. Any payment of interest or in the
nature of interest in excess of such limitation shall be credited as a payment
of principal unless the Company shall request the return of such amount.
 
v.           Method of Calculating Interest and Fees. Interest on each Loan
shall be computed on the basis of a year consisting of (i) 365/366, as
applicable, days for Prime Rate Loans, and (ii) 360 days for Eurodollar Loans,
and paid for actual days elapsed.  Fees shall be computed on the basis of a year
consisting of 360 days and paid for actual days elapsed.
 
c.           Disbursements and Payments
 
The Agent shall transfer the proceeds of each Loan as directed by an Authorized
Officer. Each Eurodollar Loan shall be payable on the earlier of the last day of
the Interest Period applicable thereto or the Maturity Date. Each Prime Rate
Loan shall be payable on the Maturity Date.  All payments to the Banks shall be
made to the Agent at LaSalle Bank National Association ABA No. 071 000 505,
Account No. 1378018, reference ALLETE not later than 2:00 p.m., Chicago,
Illinois time, on the date when due and shall be made in lawful money of the
United States of America (in freely transferable U.S. dollars) and in
immediately available funds. Any payment that shall be due on a day, which is
not a Banking Day, shall be payable on the next Banking Day, subject to the
definition of "Interest Period".
 
d.           Prepayment; Commitment Increases and Reductions
 
The Company may prepay any Loan in whole or in part from time to time (but, if
in part, in an amount not less than $1,000,000 and integral multiples of
$1,000,000 in excess thereof) without premium or penalty (subject to the
following paragraph) upon (i) 3 Business Days prior written notice to the Agent
with respect to any Eurodollar Loan and (ii) prior written notice delivered to
the Agent prior to 10:00 a.m. (Chicago, Illinois time) on the date of such
prepayment with respect to any Prime Rate Loan.
 
If the Company shall prepay any Loan, it shall pay to the Agent at the time of
each prepayment, or at such later time designated by the Agent, any and all
costs described in Section 3(g) hereof.
 
The Company may permanently reduce the amount of Commitments from time to time
in amounts not less than $1,000,000 and integral multiples of $1,000,000 in
excess thereof without premium or penalty upon 3 Business Days prior written
notice to the Agent, provided that the aggregate amount of Commitments shall not
exceed the aggregate principal amount of Loans then outstanding.  Any such
reduction shall be applied ratably to the Commitments of the Banks and may not
be reinstated.
 
The initial aggregate amount of Commitments under this Agreement equals ONE
HUNDRED FIFTY MILLION DOLLARS ($150,000,000).  Notwithstanding the foregoing to
the contrary and so long as no Event of Default exists, the Company may, upon
written election delivered to Agent, permanently increase the aggregate
Commitments under this facility by an amount not to exceed $50,000,000 to TWO
HUNDRED MILLION DOLLARS ($200,000,000) (less the amount of any previous
reductions of the Commitments pursuant to this Section 1(d)), by (a) increasing
the Commitments of one or more Banks which have agreed to such increase and/or
(b) adding one or more commercial banks or other Persons as a Bank hereto (each
an “Additional Bank”) with a Commitment in an amount agreed to by any such
Additional Bank; provided that no Additional Bank shall be added as a party
hereto without the written consent of the Agent (which shall not be unreasonably
withheld) or if an Event of Default then exists.  Any such Commitment increases
shall be in minimum aggregate amounts of $10,000,000 and $5,000,000 multiples in
excess thereof.  In no event shall the aggregate Commitments exceed
$200,000,000.  Any increase in the aggregate Commitments pursuant to this clause
(d) shall be effective three Business Days after the conditions precedent date
set forth in Section 4(c) are either fully satisfied or waived by Agent in
writing.  The Agent shall promptly notify the Company and the Banks of any
increase in the amount of the aggregate Commitments pursuant to this Section and
of the Commitment of each Bank after giving effect thereto.  The Company
acknowledges that, in order to maintain Loans in accordance with each Bank’s
pro-rata share of all outstanding Loans prior to any increase in the aggregate
Commitments pursuant to this Section, a reallocation of the Commitments as a
result of a non-pro-rata increase in the aggregate Commitments may require
prepayment of all or portions of certain Loans on the date of such increase (and
any such prepayment shall be subject to the provisions of Section 3(g)).
 
e.           Note
 
The Company's obligations with respect to the Loans shall be evidenced by a note
for each Bank in the form attached as Exhibit A (each, a "Note" and,
collectively, the "Notes"). The amount, the rate of interest for each Loan and
the Interest Period (if applicable) shall be endorsed by the respective Bank on
the schedule attached to its Note, or at any Bank's option, in its records,
which schedule or records shall be conclusive, absent manifest error, provided,
however, that the failure of any Bank to record any of the foregoing or any
error in any such record shall not limit or otherwise affect the obligation of
the Company to repay all Loans made to it hereunder together with accrued
interest thereon.  The Company agrees to issue new notes to replace any existing
Notes if requested by Agent in the event that the Commitments are increased
pursuant to the terms of Section 1(d) hereof.
 
f.           Maturity
 
All of the Obligations shall become due and payable on the Maturity Date (as
defined below) or upon the earlier termination of this Agreement.  Without
limiting the foregoing, all unpaid Obligations, if not sooner declared to be due
in accordance with the terms hereof, together with all accrued and unpaid
interest thereon, shall be due and payable in full on January 11, 2011 (the
“Initial Maturity Date”) or, if an Extension Option has been duly and timely
exercised by the Company in accordance with the terms hereof, on the applicable
Extended Maturity Date (as defined below).  The date when all Obligations are
due and payable hereunder, whether the Initial Maturity Date, an Extended
Maturity Date, by acceleration or otherwise, is referred to as the “Maturity
Date”.  Until all Obligations have been fully paid and satisfied (other than
contingent indemnification obligations to the extent no unsatisfied claim with
respect thereto has been asserted), this Agreement shall continue in force and
effect for the benefit of Agent and the Banks and Agent shall be entitled to
exercise all rights and remedies available to it hereunder and under applicable
laws.
 
Provided that no Event of Default then exists, either on the date that the
Company delivers an Extension Request or on the applicable Maturity Date being
extended, the Company shall have the right (the "Extension Option") to extend
the term of this Agreement for two additional 12-month periods commencing, in
the case of (i) the first Extension Option, on the Initial Maturity Date and
ending on January 11, 2012, and (ii) the second Extension Option, beginning on
January 11, 2012 and ending on January 11, 2013 (each an “Extended Maturity
Date”), upon and subject to the following terms, provisions and conditions:
 
(i)           the Company shall deliver an Extension Request to Agent of its
election to exercise the Extension Option in a timely manner as specified in the
definition of Extension Request, accompanied by a statement certifying that no
Event of Default then exists;
 
(ii)           no condition or circumstance then exists which could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Change;
 
(iii)           Agent shall have received notice on or before the date that is
10 Business Days prior to the then applicable anniversary of the Closing Date
that Banks having Commitments in excess of 50% of the aggregate Commitments then
in effect (after giving effect to any concomitant or pending increase in
Commitments being made pursuant to Section 1(d)) intend to renew their
respective Commitments; and
 
(iv)           except as expressly provided to the contrary in this Agreement,
all of the other terms, provisions and conditions of this Agreement, the Note
and the Loan Documents remain in full force and effect in accordance with their
respective terms, including without limitation, the obligation to make monthly
payments of interest at the then applicable interest rate.
 
Each Bank may elect, in its sole and absolute discretion to extend its
Commitment in accordance with the Extension Request of the Company.  Any Bank
failing to respond within 10 Business Days of receiving written notice by Agent
of its receipt of an Extension Request shall be deemed to have declined and to
have refused to consent to such Extension Request.  If Banks (including
Replacement Banks, as defined below) holding more than 50% of the aggregate
amount of the renewed Commitments (after giving effect to any concomitant or
pending increase in Commitments being made pursuant to Section 1(d)) consent to
the Extension Request of the Company, then the then applicable Maturity Date
shall be extended by one additional year in accordance with such Extension
Request, but only with respect to those Banks consenting to such extension of
its Commitment.
 
g.           Replacement of Non-consenting Banks.
 
If any Bank declines to extend the Maturity Date in connection with its
Commitment pursuant to an Extension Request made by the Company, then the
Company may, at its sole expense and effort, upon notice to such Bank and the
Agent, require such Bank to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 9(o)), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee (a “Replacement Bank”) that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment), provided that:
 
(i) the Company shall have paid to the Agent the assignment fee specified in
Section 9(o);
 
(ii) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3(g)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts); and
 
(iii) such assignment does not conflict with applicable law.
 
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, such Bank consents to the Extension Request.
 
2.           FEES.
 
a.           Certain Fees
 
The Company shall pay, or cause to be paid, to the Agent certain fees set forth
in the Fee Letter at the time specified in the Fee Letter for payment of such
amounts.
 
b.           Facility Fee
 
The Company agrees to pay to the Banks a facility fee on the amount of the
Facility (whether or not used) at a rate per annum equal to the Facility Fee
Rate. Such facility fee shall be payable by the Company quarterly on the 30th
day of each December, March, June and September after the date hereof and on the
Maturity Date as set forth in Section 1(c) hereof.
 
c.           Utilization Fee
 
For each day the aggregate amount of Loans outstanding exceeds 50% of the
Commitments as in effect on such day, the Company agrees to pay to the Banks, in
addition to any other amounts payable hereunder, a utilization fee on the
aggregate outstanding amount of Loans on such date at a rate per annum equal to
the Utilization Fee Rate. Such utilization fee shall be payable by the Company
on the date when the next interest payment on such Loans is due in accordance
with Section 1(b) hereof and on the Maturity Date as set forth in Section 1(c)
hereof.
 
3.           ADDITIONAL PROVISIONS RELATING TO LOANS.
 
a.           Increased Cost
 
The Company agrees to reimburse each Bank for any increase in the cost to such
Bank of, or any reduction in the amount of any sum receivable by such Bank in
respect of, making or maintaining any Eurodollar Loans (including the
imposition, modification or deemed applicability of any reserves, deposits or
similar requirements). The additional amount required to compensate any Bank for
such increased cost or reduced amount shall be payable by the Company to such
Bank within five days of the Company's receipt of written notice from such Bank
specifying such increased cost or reduced amount and the amount required to
compensate such Bank therefor, which notice shall, in the absence of manifest
error, be conclusive and binding on the Company. In determining such additional
amount, a Bank may use reasonable averaging, attribution and allocation methods.
 
b.           Deposits Unavailable or Interest Rate Unascertainable;
Impracticability
 
If the Company has notified the Agent of its intention to borrow a Eurodollar
Loan for an Interest Period and the Agent or any Bank determines (which
determination shall be conclusive and binding on the Company) that:
 
(1) deposits of the necessary amount for such Interest Period are not available
to such Bank in the London interbank market or, by reason of circumstances
affecting such market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period; or
 
(2) LIBOR will not adequately and fairly reflect the cost to the Bank of making
or funding a Eurodollar Loan for such Interest Period; or
 
(3) the making or funding of Eurodollar Loans has become impracticable as a
result of any event occurring after the date of this Agreement which, in the
opinion of the Bank, materially and adversely affects such Loans or the
interbank eurodollar market;
 
then any notice of a Eurodollar Loan previously given by the Company and not yet
borrowed shall be deemed to be a notice to make a Prime Rate Loan.
 
c.           Changes in Law Rendering Eurodollar Loans Unlawful
 
If at any time due to the adoption of, or change in, any law, rule, regulation,
treaty or directive or in the interpretation or administration thereof by any
court, central bank, governmental authority or governmental agency charged with
the interpretation or administration thereof, or for any other reason arising
subsequent to the date hereof, it shall become (or, in the good faith judgment
of any Bank, raise a substantial question as to whether it is) unlawful for such
Bank to make or fund any Eurodollar Loan, Eurodollar Loans shall not be made
hereunder for the duration of such illegality. If any such event shall make it
unlawful for any Bank to continue any Eurodollar Loans previously made by it
hereunder, the Company shall, after being notified by such Bank of the
occurrence of such event, on such date as shall be specified in such notice,
either convert such Eurodollar Loan to a Prime Rate Loan or prepay in full such
Eurodollar Loan, together with accrued interest thereon, without any premium or
penalty (except as provided in Section 3(g)).
 
d.           Discretion of the Banks as to Manner of Funding
 
Each Bank shall be entitled to fund and maintain its funding of all or any part
of the Loans in any manner it sees fit; it being understood, however, that for
purposes of this Note, all determinations hereunder shall be made as if such
Bank had actually funded and maintained each Eurodollar Loan during the Interest
Period for such Eurodollar Loan through the purchase of deposits having a term
corresponding to such Interest Period and bearing an interest rate equal to
LIBOR for such Interest Period.
 
e.           Taxes
 
All payments by the Company of principal of, and interest on, the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding franchise taxes and
taxes imposed on or measured by each respective Bank's net income or receipts
(such non-excluded items being called "Taxes"). If any withholding or deduction
from any payment to be made by the Company hereunder is required in respect of
any Taxes pursuant to any applicable law, rule or regulation, then the Company
will
 
i.           pay directly to the relevant authority the full amount required to
be so withheld or deducted;
 
ii.            promptly forward to each Bank an official receipt or other
documentation satisfactory to such Bank evidencing such payment to such
authority; and
 
iii.           pay to each Bank such additional amount or amounts as is
necessary to ensure that the net amount actually received by such Bank will
equal the full amount such Bank would have received had no such withholding or
deduction been required.
 
Moreover, if any Taxes are directly asserted against any Bank or on any payment
received by such Bank hereunder, such Bank may pay such Taxes and the Company
will promptly pay such additional amount (including any penalty, interest or
expense) as is necessary in order that the net amount received by such Bank
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such Bank would have received had no such Taxes been
asserted.
 
If the Company fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to any Bank the required receipts or other required
documentary evidence, the Company shall indemnify such Bank for any incremental
Tax, interest, penalty or expense that may become payable by such Bank as a
result of any such failure.
 
f.           Increased Capital Costs
 
If any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority affects or would affect
the amount of capital required or expected to be maintained by any Bank or any
entity controlling any Bank, and such Bank determines (in its sole and absolute
discretion) that the rate of return on its or such controlling entity's capital
as a consequence of the Loans made by such Bank or the commitment hereunder is
reduced to a level below that which such Bank or such controlling entity could
have achieved but for the occurrence of any such circumstance, then, in any such
case, upon notice from time to time by any Bank to the Company, the Company
shall immediately pay directly to such Bank additional amounts sufficient to
compensate such Bank or such controlling entity for such reduction in rate of
return. A statement of any Bank as to any such additional amount or amounts
(including calculations thereof in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Company. In determining such
amount, each Bank may use reasonable averaging, attribution and allocation
methods.
 
g.           Funding Losses
 
The Company will indemnify the Banks upon demand against any loss or expense
which any Bank may sustain or incur (including, without limitation, any loss or
expense sustained or incurred in obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan) as a consequence of
(i) any failure of the Company to make any payment when due of any amount due
hereunder, (ii) any failure of the Company to borrow a Loan on a date specified
therefor in a notice thereof, or (iii) any payment (including any payment upon
any Bank's acceleration of the Loans) or prepayment of any Eurodollar Loan on a
date other than the last day of the Interest Period for such Loan.
 
4.           CONDITIONS PRECEDENT.
 
a.           Initial Loan
 
The obligation of each Bank to make the initial Loan shall be subject to the
prior or concurrent satisfaction of each of the following conditions precedent:
 
i.           The Company shall have delivered to the Agent a certificate dated
the date of the initial Loan of its Secretary or Assistant Secretary as to (i)
resolutions of its Board of Directors then in full force and effect authorizing
the execution, delivery and performance of this Agreement, the Notes, and each
of the other Loan Documents; and (ii) the incumbency and signatures of those of
its officers authorized to act with respect to this Agreement, the Note and each
of the Loan Documents executed by it, upon which certificate the Banks may
conclusively rely until it shall have received a further certificate of the
Secretary or Assistant Secretary of the Company canceling or amending such prior
certificate.
 
ii.           Each Bank shall have received its respective Note duly executed
and delivered by the Company.
 
iii.           The Agent shall have received an opinion dated the date of the
initial Loan from counsel to the Company in form satisfactory to the Agent.
 
b.           Each Loan
 
The obligation of each Bank to make any Loan (including the initial Loan) shall
be subject to the following statements being true and correct before and after
giving effect to such Loan: (i) the representations and warranties set forth in
Section 5 shall be true and correct with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date); and (ii) no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing, provided that this subsection 4(b)(ii) shall not apply to an Event
of Default occurring solely under clause (vii) of subsection 7(a) with respect
to a Loan if the proceeds of such Loan will be used exclusively to repay the
Company’s commercial paper (and, in the event of any such Loan, the Agent may
require the Company to deliver information sufficient to disburse the proceeds
of such Loan directly to the holders of such commercial paper or a paying agent
therefor).
 
Each request for a Loan shall be deemed a representation by the Company, as to
the matters set forth in this Section.
 
c.           Conditions Precedent to Facility Increase
 
The effectiveness of any increase in the aggregate Commitments hereunder
pursuant to subsection 1(d) hereof, and the ability of the Company to borrow
additional Loans in accordance with any such increased Commitment are subject to
the satisfaction of the following conditions (unless waived in writing by Agent
and the Banks):
 
i.           Agent shall have received and accepted the applicable documentation
memorializing and evidencing such Commitment increases by the applicable Banks
together with any joinders to this Agreement from Additional Banks, all in form
and substance reasonably acceptable to Agent;
 
ii.           This Agreement shall be amended to the extent necessary or
reasonably required by Agent in connection with any such increase in
Commitments;
 
iii.           The Company shall have issued new or replacement Notes as may be
requested by any Bank;
 
iv.           The Agent shall have received such resolutions, consents and/or
legal opinions of counsel to the Company as reasonably required to evidence the
power and authority of the Company to incur the additional indebtedness
associated with such increase in Commitments and its compliance with all
corporate formalities necessary to duly effectuate the same;
 
v.           No Event of Default shall exist at the time such increase is
requested or otherwise would become effective; and
 
vi.           Agent shall have received such other documentation and deliveries
as it shall reasonably require.
 
5.           REPRESENTATIONS.
 
The Company represents and warrants to the Banks that:
 
a.           Organization
 
It is a corporation duly organized and in good standing under the laws of its
state of organization and duly qualified to do business in each jurisdiction
where such qualification is necessary.
 
b.           Authorization
 
The execution and delivery of this Agreement, the Note and the other Loan
Documents and the performance by the Company of its obligations hereunder and
thereunder are within the Company's powers and have been duly authorized by all
necessary action on the Company's part, and do not and will not contravene or
conflict with the Company's organizational documents or violate or constitute a
default under any law, rule or regulation any presently existing requirement or
restriction imposed by judicial, arbitral or other governmental instrumentality
or any agreement, instrument or indenture by which the Company is bound.
 
c.           Enforceability
 
This Agreement is the Company's legal, valid and binding obligation, enforceable
in accordance with its terms.
 
d.           Financial Statements
 
The audited financial statements of the Company as of December 31, 2004 and the
interim financial statements of the Company as of September 30, 2005, copies of
which have been furnished to the Agent, have been prepared in accordance with
generally accepted accounting principles consistently applied, and present
fairly the financial condition of the Company at the date thereof and the
results of its operations for the period then ended. Since the date of such
interim financial statements, there has been no Material Adverse Change.
 
e.           Use of Proceeds
 
The Company agrees that proceeds of any Loan shall be used solely for the
purpose of providing liquidity support with respect to commercial paper
borrowings of the Company or for other valid general corporate purposes.
 
6.           COVENANTS.
 
From the date of this Agreement and thereafter until the termination of the
Facility and until the Obligations are paid in full, the Company agrees that it
will:
 
a.           Financial Information.  Furnish to the Agent:
 
i.           As soon as available and in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year of the Company,
consolidated balance sheets, statements of earnings and cash flow of the Company
and its Subsidiaries, and internally prepared unaudited consolidating (A)
balance sheets and (B) statements of earnings of the Company, each for such
quarter and for the period commencing at the beginning of such fiscal year and
ending with the end of such quarter, certified by the chief financial officer of
the Company (all of which consolidating balance sheets and consolidating
statements of earnings shall be treated by the Banks as confidential information
of the Company, whether or not specifically marked as such);
 
ii.           as soon as available and in any event within 120 days after the
end of each fiscal year of the Company, a copy of the annual audit report for
such fiscal year for the Company, including consolidated balance sheets as of
the end of such fiscal year and statements of earnings and cash flow for such
fiscal year of the Company and its Subsidiaries, in each case certified in a
manner acceptable to the Agent by independent public accountants acceptable to
the Agent together with the internally prepared unaudited consolidating (a)
balance sheets as of the end of such fiscal year, and (b) statements of earnings
for the period commencing at the beginning of such fiscal year and ending with
the end of such fiscal year of the Company (all of which consolidating balance
sheets and statements of earnings shall be treated by the Banks as confidential
information of the Company, whether or not specifically marked as such);
 
iii.           upon the occurrence of a Unmatured Event of Default or Event of
Default, notice of such Unmatured Event of Default or Event of Default; and
 
iv.           such other information with respect to the condition or
operations, financial or otherwise, of the Company as any Bank may from time to
time reasonably request.
 
b.           Margin Stock
 
Not, and not permit any Subsidiary or affiliate of the Company to, use the
proceeds of any Loan, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any Margin Stock
or for any other purpose which might cause any of the Loans to be considered a
"purpose credit" within the meaning of Regulation T, U or X of the Federal
Reserve Board.
 
c.           Fundamental Changes.
 
The Company shall maintain and preserve, and cause each Material Subsidiary to
maintain and preserve, (a) its existence and good standing in the jurisdiction
of its organization, and (b) its qualification to do business and good standing
in each jurisdiction where the nature of its business makes such qualification
necessary (except in those instances in which the failure to be qualified or in
good standing would not result in a Material Adverse Change) and shall not:
 
i.           Enter into any transaction of merger of consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or
 
ii.           Convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or a substantial portion of its
business or property without the prior written consent of the Required Banks,
which consent shall not be unreasonably withheld.
 
Notwithstanding the foregoing provisions of this subsection (c), the Company may
merge or consolidate with any other Person if the Company is the surviving
corporation or the surviving corporation assumes the liabilities of the Company
by operation of law or otherwise.
 
d.           Maximum Ratio of Funded Debt to Total Capital
 
The Company shall at all times, measured as of the end of each fiscal quarter of
the Company maintain a maximum ratio of Funded Debt to Total Capital of 0.65 to
1.0.
 
e.           Compliance with Laws
 
The Company, its Subsidiaries and its affiliates shall comply with the
requirements of all applicable laws, rules and regulations, except to the extent
such Person’s noncompliance could not reasonably be expected to result in a
Material Adverse Change.  Notwithstanding and without limiting the generality of
the foregoing, none of the Company, its Subsidiaries, its affiliates or any of
their respective agents acting or benefiting in any capacity in connection with
the transactions contemplated by this Agreement is (i) in violation of any
Terrorism Law, (ii) engages in or conspires to engage in any transaction that
has the purpose of evading or avoiding or is designed to evade or avoid, or
attempts to violate, any of the prohibitions set forth in any Terrorism Law, or
(iii) is a Blocked Person.  No such Person nor, to the knowledge of any such
Person, any of its affiliates or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement, (x) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (y) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Terrorism Law.  The Company will not, nor will it permit any
Subsidiary to, directly or indirectly, knowingly enter into any material
contract with any Person who is a Blocked Person.  The Company shall immediately
notify Agent if it has knowledge that any affiliate thereof is or becomes a
Blocked Person, or (i) is convicted on, (ii) pleads nolo contendere to, (iii) is
indicted on or (iv) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  The Company will not, nor
will it permit any Subsidiary to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Terrorism Law, or (iii) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order No. 13224 or other Terrorism Law.
 
7.           EVENTS OF DEFAULT.
 
a.           Events.  Each of the following shall constitute an Event of
Default:
 
i.           The Company fails to pay when due any principal of, or interest on,
any Loan or any other amount payable hereunder or under any Note;
 
ii.           Any material representation or warranty of the Company made or
deemed made hereunder or under any other writing or certificate furnished by or
on behalf of the Company to the Agent for the purposes of or in connection with
this Agreement shall prove to have been false or misleading in any material
respect when made or deemed made;
 
iii.           The Company defaults in the due performance or observance of
Section 6(b) hereof or the Company defaults in any material respect in the due
performance or observance of any other agreement contained herein or in any
other Loan Document and such default shall continue for 30 days after notice
thereof shall have been given to the Company from the Agent;
 
iv.           The maturity of any indebtedness of the Company under any
agreement or obligation in an aggregate principal amount exceeding $20,000,000
shall be accelerated, or any default shall occur under one or more agreements or
instruments under which such indebtedness may be issued or created and such
default shall continue for a period of time sufficient to permit the holder or
beneficiary of such indebtedness or a trustee therefor to cause the acceleration
of the maturity of such indebtedness or any mandatory unscheduled prepayment,
purchase or funding thereof;
 
v.           Judgments or orders for the payment of money in excess of
$20,000,000 shall be rendered against the Company and such judgments or orders
shall continue unsatisfied and unstayed for a period of 30 days:
 
vi.           The Company or any Material Subsidiary shall
 
(1) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness to pay, debts as they become due;
 
(2) apply for, consent to or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any Material
Subsidiary or any property thereof, or make a general assignment for the benefit
of creditors;
 
(3) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or any Material Subsidiary or for a substantial part
of the property thereof, and such trustee, receiver, sequestrator or other
custodian shall not be discharged within 30 days;
 
(4) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company or any Material Subsidiary and, if any
such case or proceeding is not commenced by the Company or such Material
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Company or such Material Subsidiary or shall result in the entry of an order
for relief or shall remain for 60 days undismissed; or
 
(5) take any action authorizing, or in furtherance of, any of the foregoing; or
 
vii.           any Material Adverse Change shall have occurred.
 
b.           Remedies
 
Upon the occurrence of an Event of Default under Section 7(a)(vi), the
commitment of the Banks to make Loans shall be terminated and the Notes and all
other obligations hereunder shall become immediately due and payable in full;
and upon the occurrence of any other Event of Default, the commitment of the
Banks to make Loans may be terminated by the Banks and the Agent may declare the
Notes and the principal of and accrued interest on each Loan, and all other
amounts payable hereunder, to be forthwith due and payable in full.
 
8.           DEFINITIONS.
 
As used in this Agreement:
 
"Agent" means LaSalle Bank National Association, in its capacity as Agent for
the Banks hereunder, and its successors in such capacity.
 
“Applicable Margin” means (i) with respect to Eurodollar Loans, (a) 0.285% per
annum for any day Level I Status exists; (b) 0.375% per annum for any day Level
II Status exists; (c) 0.450% per annum for any day Level III Status exists; (d)
0.600% per annum for any day Level IV Status exists; (e) 0.825% per annum for
any day Level V Status exists, and (f) 1.025% per annum for any day Level VI
Status exists; and (ii) with respect to Prime Rate Loans, (a) 0.000% per annum
for any day Level I Status exists; (b) 0.000% per annum for any day Level II
Status exists; (c) 0.000% per annum for any day Level III Status exists; (d)
0.500% per annum for any day Level IV Status exists; (e) 0.750% per annum for
any day Level V Status exists; and (f) 1.500% per annum for any day Level VI
Status exists.
 
"Authorized Officer" means each officer or employee of the Company who is
authorized to request Loans, to confirm in writing any such request and to agree
to rates of interest, as set forth on the schedule of Authorized Officers most
recently delivered by the Company to the Agent.
 
"Bank" means each bank listed on the signature page hereof, or which
subsequently becomes a party hereto by execution of a Joinder Agreement, and its
successors and assigns.
 
"Banking Day" means any day other than a Saturday, Sunday or other day on which
the Banks are required or permitted to close in Chicago and, with respect to
Eurodollar Loans on which dealings in Dollars are carried on in the London
interbank market.
 
“Blocked Person” means any Person:  (i) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (ii) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224; (iii) a Person with which any Bank is prohibited from dealing or
otherwise engaging in any transaction by any Terrorism Law; (iv) a Person that
commits, threatens or conspires to commit or supports "terrorism" as defined in
Executive Order No. 13224 Executive Order No. 13224 (September 23, 2001)
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49079(2001), any related enabling
legislation or any other similar Executive Orders related thereto; or (v) a
Person that is named a "specially designated national" or "blocked person" on
the most current list published by OFAC or other similar list.
 
“Closing Date” means January 11, 2006.
 
"Commitment" means, with respect to each Bank, the amount set forth opposite the
name of such Bank on the signature pages hereof, or on a Joinder Agreement, as
applicable.
 
"Eurodollar Loan" means any Loan which bears interest at a rate determined with
reference to LIBOR (plus the Applicable Margin).
 
"Event of Default" means an event described in Section 7(a).
 
“Extension Request” means an request made by the Company, in writing, to the
Agent to extend the then applicable Maturity Date for an additional period of
one year, such request to be made by Borrower on or before 45 days prior to the
next occurring anniversary of the Closing Date but not earlier than 90 days
prior to such Closing Date anniversary and in any event prior to 365 days before
the Maturity Date being extended, and which request shall be irrevocable once
made but may be consented to by each Bank in its sole and absolute discretion
and which may be subject to such further conditions, credit approval procedures,
documentation requirements and due diligence as such Bank may require in its
sole and absolute discretion.  An Extension Request, in and of itself, shall not
be deemed an agreement or commitment by the Company to any additional or
different terms upon which any extension is conditioned by any Bank.
 
"Facility" has the meaning set forth in the initial paragraph of this Agreement.
 
“Facility Fee Rate” means a rate equal to (i) 0.090% per annum for any day Level
I Status exists; (ii) 0.100% per annum for any day Level II Status exists; (iii)
0.125% per annum for any day Level III Status exists; (iv) 0.150% per annum for
any day Level IV Status exists; (v) 0.175% per annum for any day Level V Status
exists; and (vi) 0.225% per annum for any day Level VI Status exists
 
"Federal Funds Rate" means, the per annum rate at which overnight federal funds
are from time to time offered to the Agent by any bank in the interbank market,
as stated by the Agent.
 
"Fee Letter" means that certain letter between the Borrower and LaSalle Bank
National Association and its affiliates relating to certain fees to be paid by
the Borrower to, and solely for the account of, LaSalle Bank National
Association and its affiliates, as such letter may from time to time be amended.
 
"Funded Debt" means, for any entity on a consolidated basis (without
duplication): (i) all indebtedness of such entity for borrowed money; (ii) the
deferred and unpaid balance of the purchase price owing by such entity on
account of any assets or services purchased (other than trade payables and other
accrued liabilities incurred in the ordinary course of business that are not
overdue by more than 180 days unless being contested in good faith) if such
purchase price is (A) due more than nine months from the date of incurrence of
the obligation in respect thereof or (B) evidenced by a note or a similar
written instrument; (iii) all capitalized lease obligations; (iv) all
indebtedness secured by a Lien on any property owned by such entity, whether or
not such indebtedness has been assumed by such entity or is nonrecourse to such
entity; (v) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money (other than such
notes or drafts from the deferred purchase price of assets or services to the
extent such purchase price is excluded from clause (ii) above); (vi)
indebtedness evidenced by bonds, notes or similar written instrument; (vii) the
face amount of all letters of credit and bankers’ acceptances issued for the
account of such entity, and without duplication, all drafts drawn thereunder
(other than such letters of credit, bankers’ acceptances and drafts for the
deferred purchase price of assets or services to the extent such purchase price
is under interest rate agreements or currency agreements); (viii) guaranty
obligations of such entity with respect to indebtedness for borrowed money of
another entity (including affiliates) in excess of $25,000,000 in the aggregate;
provided, however, that in no event shall any calculation of Funded Debt include
(a) deferred taxes, (b) securitized trade receivables, (c) deferred credits
including regulatory assets and contributions in aid of construction, (d) the
lease obligations for Lake Superior Paper, Inc. relating to paper mill equipment
as provided for under an operating lease extending to 2012 or (e) 75% of the
indebtedness associated with Square Butte.
 
"GAAP" means generally accepted accounting principles as in effect in the United
States from time to time, applied by the Company and any Material Subsidiary on
a basis consistent with the preparation of the Company's financial statements
furnished to the Agent.
 
"Interest Period" means for any Eurodollar Loan, a period of one, two, three or
six months, as designated by the Company, in each case commencing on the date of
such Loan. Each Interest Period that would otherwise end on a day which is not a
Banking Day shall end on the next succeeding Banking Day unless such next
Banking Day would be the first Banking Day in the next calendar month, in which
case such Interest Period shall end on the preceding Banking Day. Any Interest
Period for a Eurodollar Loan which begins on the last Banking Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last Banking
Day of the calendar month at the end of such Interest Period. No Interest Period
shall extend beyond the Maturity Date, and in such case, the Maturity Date shall
be deemed the end of the Interest Period.
 
"Joinder Agreement" means a joinder agreement in the form attached hereto as
Exhibit "B."
 
"Level I Status" means, subject to Section 9(r) hereof, the S&P Rating is A- or
higher and the Moody's Rating is A3 or higher.
 
"Level II Status" means, subject to Section 9(r) hereof, Level I Status does not
exist, but the S&P Rating is BBB+ or higher and the Moody's Rating is Baa1 or
higher.
 
"Level III Status" means, subject to Section 9(r) hereof, neither Level I Status
nor Level II Status exists, but the S&P Rating is BBB or higher and the Moody's
rating is Baa2 or higher.
 
"Level IV Status" means, subject to Section 9(r) hereof, none of Level I Status,
Level II Status nor Level III Status exists, but the S&P Rating is BBB- or
higher and the Moody's Rating is Baa3 or higher.
 
"Level V Status" means, subject to Section 9(r) hereof, none of Level I Status,
Level II Status, Level III Status nor Level IV Status exists, but the S&P Rating
is BB+ or higher and the Moody's Rating is Ba1 or higher.
 
“Level VI Status” means, subject to Section 9(r) hereof, none of Level I Status,
Level II Status, Level III Status, Level IV Status nor Level V Status exists.
 
"LIBOR" means a rate of interest equal to the per annum rate of interest at
which United States dollar deposits in an amount comparable to the principal
balance of the Eurodollar Loan to be made by the Agent in its capacity as a Bank
and for a period equal to the relevant Interest Period are offered in the London
Interbank Eurodollar market at 11:00 a.m. (London time) two Business Days prior
to the commencement of each Interest Period, as displayed in the Bloomberg
Financial Markets system, or other authoritative source selected by the Agent in
its reasonable discretion, divided by a number determined by subtracting from
1.00 the maximum reserve percentage for determining reserves to be maintained by
member banks of the Federal Reserve System for Eurocurrency liabilities, such
rate to remain fixed for such Interest Period.  The Agent’s determination of
LIBOR shall be conclusive, absent manifest error.
 
"Loan" means a loan made pursuant to Section 1.
 
"Loan Documents" means this Agreement, the Notes and each other agreement,
document or instrument delivered in connection with this Agreement.
 
"Material Adverse Change" means any change in the business, organization,
assets, properties or condition (financial or other) of the Company which could
materially and adversely affect the Company's ability to perform hereunder
including, without limitation, representations, warranties, covenants and
payment of Obligations.
 
“Material Subsidiary” means a Subsidiary of the Company which owns or holds,
directly or indirectly, assets accounting for 10% or more of the aggregate,
consolidated assets of the Company, as indicated on the most recent
consolidating balance sheets delivered to Agent pursuant to Section 6(a) hereof,
and which shall include, without limitation, ALLETE Properties, LLC but shall
exclude ALLETE Water Services, Inc.
 
"Moody's Rating" means the rating assigned by Moody's Investors Service, Inc.
and any successor thereto that is a nationally recognized rating agency to the
outstanding senior unsecured non-credit enhanced long-term indebtedness of the
Company (or if neither Moody's Investors Service, Inc. nor any such successor
shall be in the business of rating long-term indebtedness, a nationally
recognized rating agency in the U.S. as mutually agreed between the Agent and
the Company). Any reference in this Agreement to any specific rating is a
reference to such rating as currently defined by Moody's Investors Service, Inc.
(or such a successor) and shall be deemed to refer to the equivalent rating if
such rating system changes.
 
"Note" has the meaning set forth in Section 1.5.
 
"Notice of Borrowing" means a notice from the Company to the Agent requesting
the making of a Loan and which is delivered pursuant to Section 1(a)(i) or
Section 1(a)(ii) hereof.
 
"Obligations" means all obligations (monetary or otherwise) of the Company
arising under or in connection with this Agreement, the Notes and each of the
other Loan Documents.
 
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
 
“PATRIOT Act” means USA Patriot Act, Title III of Pub. L. 107-56 (“Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001), signed into law October 26, 2001, together with
all regulations promulgated pursuant thereto.
 
"Prime Rate" means a floating rate of interest equal to the higher (redetermined
daily) of (i) the per annum rate of interest announced by the Agent from time to
time at its principal office in Chicago as its prime rate for Dollar loans or
(ii) the Federal Funds Rate plus 0.5%.  (The "prime rate" is set by the Agent
based upon various factors and is used as a reference point for pricing some
loans. It is not necessarily the best rate available to the Agent's customers at
any point in time.)
 
"Prime Rate Loan" means any Loan which bears interest at a rate determined by
reference to the Prime Rate.
 
"Required Banks" means, at any time, Banks having at least 66-2/3% of the
aggregate amount of the Commitments.
 
"S&P Rating" means the rating assigned by Standard & Poor's Ratings Group, a
division of The McGraw-Hill Companies, Inc. and any successor thereto that is a
nationally recognized rating agency to the outstanding senior unsecured
non-credit enhanced long-term indebtedness of the Company (or, if neither such
division nor any successor shall be in the business of rating long-term
indebtedness, a nationally recognized rating agency in the U.S. as mutually
agreed between the Agent and the Company). Any reference in this Agreement to
any specific rating is a reference to such rating as currently defined by
Standard & Poor's Ratings Group, a division of The McGraw-Hill Companies, Inc.
(or such a successor) and shall be deemed to refer to the equivalent rating if
such rating system changes.
 
"Subsidiary" means, as to the Company, any corporation or other entity of which
more than fifty percent (50%) of the outstanding stock or comparable equity
interests having ordinary voting power for the election of the board of
directors of such corporation or similar governing body in the case of a
non-corporation (irrespective of whether or not, at the time, stock or other
equity interests of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned by the Company.
 
"Taxes" has the meaning set forth in Section 3(e).
 
“Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the PATRIOT
Act, the Laws comprising or implementing the Bank Secrecy Act (i.e. The Currency
and Foreign Transactions Reporting Act, 31 USC §§5311-5330 and 12 USC §§1818(s),
1829(b) and 1951-1959, together with its implementing regulation, 31 CFR 103.),
and the Laws administered by OFAC.
 
"Total Capital" means the sum of retained earnings, stockholders’ equity
(including preferred stock and QUIPs), all determined with respect to the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and Funded Debt.
 
"Unmatured Event of Default" means an event which with notice, the lapse of time
or both would constitute an Event of Default.
 
“Utilization Fee Rate” means a rate equal to 0.100% per annum.
 
9.           GENERAL.
 
a.           Instructions
 
The Company hereby authorizes the Agent and each Bank to rely upon telephonic,
written or facsimile instructions of any person identifying himself or herself
as an Authorized Officer and upon any signature which the Agent or such Bank
believes to be genuine, and the Company shall be bound thereby in the same
manner as if such person were authorized or such signature were genuine. The
Company agrees to indemnify the Agent and each Bank from and against all losses
and expenses arising out of the Agent's or such Bank's reliance on said
instructions or signatures.
 
b.           Payments
 
Payments hereunder and under the Note shall be made in immediately available
funds in Dollars without off-set, counter-claim or other deduction.
 
c.           Costs
 
The Company shall pay all costs of the Agent with respect to the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents, any amendments, waivers, consents or modifications with respect
thereto and all costs of the Agent and each Bank in connection with the of
enforcement or collection of every kind, including but not limited to all
reasonable attorneys' fees, court costs and expenses incurred by the Agent or
any Bank in connection with collection or protection or enforcement of any
rights hereunder whether or not any lawsuit is ever filed.
 
d.           Indemnification
 
In consideration of the execution and delivery of this Agreement by the Agent
and each Bank and the extension of credit hereunder, the Company hereby
indemnifies, exonerates and holds the Agent and each Bank and each of its
respective officers, directors, employees and agents (collectively, the
"Indemnified Parties") free and harmless from and against any and all actions,
causes of action, suits, losses, costs, liabilities and damages, and expenses
incurred in connection therewith (irrespective of whether such Indemnified Party
is a party to the action for which indemnification hereunder is sought),
including reasonable attorneys' fees and disbursements (collectively, the
"Indemnified Liabilities"), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
any Loan or any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the release by the Company of any hazardous
material, except for any such Indemnified Liabilities arising for the account of
a particular Indemnified Party by reason of the relevant Indemnified Party's
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Company hereby agrees to
make the maximum contribution to the payment in satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.
 
e.           Notices
 
All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address or facsimile
number set forth below its signature hereto or at such other address or
facsimile number as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid shall
be deemed given five days after mailed. Any notice sent by courier service shall
be deemed given when received. Any notice, if transmitted by facsimile, shall be
deemed given when transmitted.
 
f.           Survival
 
The Obligations of the Company under Sections 2(b), 3(a), 3(e), 3(f), 3(g),
9(c), 9(d) and 10(g) hereof shall survive any payment of the principal of and
interest on the Loans and the termination of this Agreement.
 
g.           Counterparts
 
This Agreement may be executed in any number of separate counterparts, each of
which when so executed and delivered shall be an original, and all such
counterparts shall together constitute one and the same instrument.  Delivery of
an executed counterpart via facsimile or other method shall be as effective as
delivery of an original executed counterpart.
 
h.           Amendment and Waiver
 
Any provision of this Agreement or any other Loan Document may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Company and the Required Banks (and, if the rights or duties of the Agent
are affected thereby, by the Agent); provided that no such amendment, waiver or
modification shall, unless signed by all the Banks, (i) change the Commitment of
any Bank (except for a ratable decrease in the Commitments of all Banks) or
subject any Bank to any additional obligation, (ii) reduce the principal of or
rate of interest on any Loan or any fees hereunder, (iii) postpone the date
fixed for any payment of principal of or interest on any Loan or any fees
hereunder or (iv) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes, or the number of Banks, which shall be
required for the Banks or any of them to take any action under this Section or
any other provision of this Agreement. Any waiver by the Agent or any Bank of
any rights hereunder or under any other Loan Document shall not constitute a
waiver of any other rights of the Agent and the Banks from time to time.
 
i.           JURISDICTION
 
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR THE NOTE OR ANY OTHER LOAN DOCUMENT OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE
AGENT, ANY BANK OR THE COMPANY SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN
THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY CONSENTS TO PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE
COMPANY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT
OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR
TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, THE COMPANY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT
OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THE NOTE AND EACH OTHER LOAN DOCUMENT.
 
j.           WAIVER OF JURY TRIAL
 
THE COMPANY, THE AGENT AND THE BANKS WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, THE
NOTE OR ANY OTHER LOAN DOCUMENT, AND THE COMPANY, THE AGENT AND THE BANKS AGREE
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.
 
k.           Confidentiality
 
The Company, the Agent and the Banks hereby agree and acknowledge that all
information relating to the Company or any Subsidiary, which is (i) furnished by
the Company to the Agent and the Banks pursuant hereto and (ii) non-public,
confidential or proprietary in nature, shall be kept confidential by the Agent
and the Banks in accordance with applicable law, provided that such information
and other information relating to the Company and its Subsidiaries may be
distributed by the Agent and each Bank to the Agent and such Bank's respective
directors, officers, employees, attorneys, affiliates, auditors and regulators
(and, upon the order of any court or other governmental agency having
jurisdiction over the Agent or any Bank, to any other person or entity). The
provisions of this Section 9(k) shall survive the termination of this Agreement.
 
Notwithstanding anything herein to the contrary, confidential “information”
shall not include, and the Agent and each Bank may disclose to any and all
persons, without limitation of any kind, any information with respect to the
U.S. federal income tax treatment and U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Agent or such Bank
relating to such tax treatment and tax structure.
 
l.           Applicable Law
 
This Agreement, the Notes and each other Loan Document shall be governed by the
internal laws of the State of Illinois applicable to contracts made and to be
performed entirely within such State.
 
m.           Sharing of Set-Offs
 
Each Bank agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest due with respect to any Note held by it which
is greater than the proportion received by any other Bank in respect of the
aggregate amount of principal and interest due with respect to any Note held by
such other Bank, the Bank receiving such proportionately greater payment shall
purchase such participations in the Notes held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Notes held by the Banks shall be
shared by the Banks pro rata; provided that nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have and to apply the amount subject to such exercise to the payment of
indebtedness of the Company other than its indebtedness under the Notes. The
Company agrees, to the fullest extent it may effectively do so under applicable
law, that each Bank and any holder of a participation in a Note, whether or not
acquired pursuant to the foregoing arrangements, may exercise rights of set-off
or counterclaim and other rights under applicable law, and with respect to such
holder of such a participation as fully as if such holder of a participation
were a direct creditor of the Company in the amount of such participation.
 
n.           Participations
 
Any Bank may at any time grant to one or more banks or other institutions (each
a "Participant") participating interests in its Commitment or any or all of its
Loans. In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Company and the Agent, such Bank
shall remain solely responsible for the performance of its obligations
hereunder, and the Company and the Agent shall continue to deal solely and
directly with such Bank in connection with such Bank's rights and obligations
under this Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Company hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement. The Company agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Section 3 with respect to its participating
interest.
 
o.           Assignments
 
Any Bank may at any time assign to one or more banks or other financial
institutions (each an "Assignee") all, or a proportionate part of all, of its
rights and obligations under this Agreement and the Notes, and such Assignee
shall assume such rights and obligations, pursuant to a Joinder Agreement in
substantially the form of Exhibit B hereto executed by such Assignee and such
transferor Bank, with (and subject to) the subscribed consent of the Company,
which shall not be unreasonably withheld, and the Agent, which shall not be
unreasonably withheld; provided that if an Assignee is an affiliate of such
transferor Bank or was a Bank immediately prior to such assignment, no such
consent of the Company shall be required; and provided further that, if such
assignment is in respect of a proportionate part of the transferor Bank's rights
and obligations hereunder and under the Notes, the amount of such Bank's
Commitment (together with the Commitment of any affiliate of such Bank), after
taking into account such assignment, is at least an amount equal to $5,000,000.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Bank of an amount equal to the purchase price agreed between
such transferor Bank and such Assignee, such Assignee shall be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank with a
Commitment as set forth in such instrument of assumption, and the transferor
Bank shall be released from its obligations hereunder to a corresponding extent,
and no further consent or action by any party shall be required.  Upon the
consummation of any assignment pursuant to this Subsection 9(o), the transferor
Bank, the Agent and the Company shall make appropriate arrangements so that, if
required, a new Note is issued to the Assignee. In connection with any such
assignment, the transferor Bank shall pay to the Agent an administrative fee for
processing such assignment in the amount of $3,500.
 
p.           Federal Reserve Banks
 
Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note to one or more of the Federal Reserve Banks which
comprise the Federal Reserve System. No such assignment shall release the
transferor Bank from its obligations hereunder.
 
q.           Identity of Holders
 
The Agent and the Company may, for all purposes of this Agreement, treat any
Bank as the holder of any Note drawn to its order (and owner of the Loans
evidenced thereby) until written notice of assignment, participation or other
transfer shall have been received by them.
 
r.           Split-Ratings
 
In the event the Company’s S&P Rating and Moody’s Rating do not fall within the
same Level Status, then (1) if the S&P Rating’s Level Status and the Moody’s
Rating’s Level Status are in consecutive Level Status categories, the lower
Level Status shall be deemed to apply for purposes of this Agreement or (2) if
the S&P Rating’s Level Status and the Moody’s Rating’s Level Status are not in
consecutive Level Status categories, then the Level Status immediately above the
lower of the S&P Rating’s Level Status and the Moody’s Rating’s Level Status
shall be deemed to apply for purposes of this Agreement.  For purposes of this
Agreement, Level I Status shall be deemed the highest and Level V Status shall
be deemed the lowest.
 
s.           Continued Effect; No Novation
 
Notwithstanding anything contained herein, this Agreement is not intended to and
does not serve to effect a novation of the Obligations.  Instead, it is the
express intention of the parties hereto to reaffirm the indebtedness which is
outstanding as of the date hereof created under the Existing Committed Facility
Letter which is evidenced by the notes provided for therein.
 
t.           Additional Lenders
 
The Company may, upon the approval of the Agent, add additional lenders as Banks
hereto (each a “New Bank”), provided that if as a result of the addition of any
New Bank the aggregate amount of Commitments then in effect would exceed
$200,000,000, the approval of the Required Banks shall also be required prior to
adding any such New Bank.  Costs incurred by the Agent in connection with adding
any New Bank shall be paid by the Company, and the legal documentation pursuant
to which any New Bank is added shall be in form and substance reasonably
satisfactory to the Agent.
 
u.           Customer Identification - USA Patriot Act Notice.
 
Each Bank (including Agent) hereby notifies the Company that pursuant to the
requirements of the PATRIOT Act, and such Bank’s policies and practices, such
Bank is required to obtain, verify and record certain information and
documentation that identifies the Company and its affiliates, which information
includes the name and address of the Company or affiliate and such other
information that will allow such Bank to identify the Company and its affiliates
in accordance with the PATRIOT Act.
 
10.           THE AGENT.
 
a.           Appointment and Authorization
 
Each Bank irrevocably appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
Notes as are delegated to the Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.
 
b.           Agent’s Fee
 
The Company shall pay to the Agent for its own account fees in the amounts and
at the times previously agreed upon between the Company and the Agent.
 
c.           Agent and Affiliates
 
LaSalle Bank National Association shall have the same rights and powers under
this Agreement as any other Bank and may exercise or refrain from exercising the
same as though it were not the Agent, and LaSalle Bank National Association and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Company or affiliate of the Company as if it were
not the Agent hereunder.
 
d.           Action by Agent
 
The obligations of the Agent hereunder are only those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent shall not be
required to take any action with respect to any Event of Default, except as
expressly provided in Section 7(b). The Agent's duties hereunder and under the
other Loan Documents are only those expressly set forth herein and therein and
nothing herein or therein shall be deemed to impose on the Agent any fiduciary
obligation to any Bank or the Company.
 
e.           Consultation with Experts
 
The Agent may consult with legal counsel (who may be counsel for the Company),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
 
f.           Liability of Agent
 
Neither the Agent nor any of its directors, officers, agents, or employees shall
be liable to any Bank for any action taken or not taken by it in connection
herewith (i) with the consent or at the request of the Required Banks or (ii) in
the absence of its own gross negligence or willful misconduct.  Neither the
Agent nor any of its directors, officers, agents or employees shall be
responsible to any Bank for or have any duty to any Bank to ascertain, inquire
into or verify (i) any statement, warranty or representation made in connection
with this Agreement or any borrowing hereunder; (ii) the performance or
observance of any of the covenants or agreements of the Company; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to the Agent; (iv) the existence or continuance of an
Event of Default; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes, the other Loan Documents or any other instrument or
writing furnished in connection herewith. The Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it in good faith to be genuine or to be signed by the proper party
or parties.
 
g.           Indemnification
 
Each Bank shall, ratably in accordance with its Commitment, indemnify the Agent
(to the extent not reimbursed by the Company) against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from the Agent's gross negligence or willful
misconduct) that the Agent may suffer or incur in connection with this Agreement
or any action taken or omitted by the Agent hereunder.
 
h.           Credit Decision
 
Each Bank acknowledges that it has, independently and without reliance upon the
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
 
i.           Successor Agent
 
The Agent may resign at any time by giving written notice thereof to the Banks
and the Company. Upon any such resignation, the Required Banks shall have the
right to appoint a successor Agent, which successor Agent shall be satisfactory
to the Company. If no successor Agent shall have been so appointed by the
Required Banks, and shall have accepted such appointment, within 30 days after
the retiring Agent gives notice of resignation, then the retiring Agent may, on
behalf of the Banks, appoint a successor Agent, which shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least $100,000,000
and shall otherwise be subject to the consent of the Company, which consent
shall not be unreasonably withheld. Upon the acceptance of its appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent.
 




Balance of Page Intentionally Blank
-Signature Page Follow-

 
 

--------------------------------------------------------------------------------

 

Please acknowledge your agreement to the foregoing by signing and returning a
copy of this Fourth Amended and Restated Committed Facility Letter.
 


Commitment:  $35,000,000
LASALLE BANK NATIONAL ASSOCIATION, individually as a Bank and as Agent.



By: /s/ Sean P. Drinan                                                      
 
Title: First Vice
President                                                                                                         




By: /s/ Sean P.
Drinan                                                                                                              


Title: First Vice
President                                                                                                        

 




Address:                LaSalle Bank National Association
 
Syndications Unit

 
135 South LaSalle Street, Suite 1425

 
Chicago, Illinois 60603

 
Attention: Damatria Gilbert

 
Facsimile: (312) 904-4448

 
Telephone: (312) 904-8277



 
With copies to:



 
LaSalle Bank National Association

 
135 South LaSalle Street

 
Chicago, Illinois 60603

 
Attention: Chip Campbell

 
Facsimile: (312) 904-1994

 
Telephone: (312) 904-4497





 

 
 

--------------------------------------------------------------------------------

 

 
Fourth Amended and Restated Committed Facility Letter

 
Signature Pages Continued





Commitment:  $30,000,000                                                                    U.S.
BANK NATIONAL ASSOCIATION,
           as a Bank





 By:  /s/ Christopher W. Rupp                                      

 Name: Christopher W. Rupp                                       

 Title: Vice President                                                      




 
 

--------------------------------------------------------------------------------

 

 
Fourth Amended and Restated Committed Facility Letter

 
Signature Pages Continued





Commitment:  $30,000,000
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

 
 



By: /s/ Patrick
McCue                                                                                                                
Name: Patrick
McCue                                                                                                                  
Title: Vice
President                                                                                                                       




By: /s/ Jennifer
Barrett                                                                                                                  
Name: /s/ Jennifer
Barrett                                                                                                           
Title: Vice
President                                                                                                                       







 
 

--------------------------------------------------------------------------------

 

 
Fourth Amended and Restated Committed Facility Letter

Signature Pages Continued
 


 


 
Commitment:  $30,000,000                                                                   JP
MORGAN CHASE BANK, N.A.,
  as a Bank




By: /s/ Mike
DeForge                                                                                                                
Name: Mike
DeForge                                                                                                                   
Title:   Vice
President                                                                                                                     






 
 

--------------------------------------------------------------------------------

 

 
Fourth Amended and Restated Committed Facility Letter

Signature Pages Continued
 


 


 
Commitment:  $25,000,000
THE BANK OF TOKYO – MITSUBISHI UFJ, LTD., Chicago Branch, as a Bank

 




By: /s/ Mr. Tsuguyuki
Umene                                                                                                  
Name: Mr. Tsuguyuki
Umene                                                                                                     
Title: Deputy General
Manager                                                                                               
                                                       

 
 

--------------------------------------------------------------------------------

 



Agreed to this 11th day of January, 2006


ALLETE, INC., a Minnesota corporation


By: /s/ James K.
Vizanko                                                                 
Name: James K. Vizanko                                                       
Title: Sr. Vice President &
CFO                                                  




Address:      30 West Superior Street
Duluth, Minnesota 55802
Attention: Corporate Treasurer


Facsimile No.: (218) 723-3912

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTE


$                               January [__], 2006


FOR VALUE RECEIVED, the undersigned, ALLETE, Inc., a Minnesota corporation (the
"Company"), promises to pay to the order of _______________ (the "Bank") at the
principal office of LaSalle Bank National Association (the "Agent") in Chicago,
Illinois (or at such other place of payment within the United States as the
Agent may specify in writing to the maker hereof) the principal sum of
__________ DOLLARS ($__________) or, if less, the aggregate unpaid principal
amount of all Loans made by the Bank pursuant to that certain Fourth Amended and
Restated Committed Facility Letter, dated as of January 11, 2006 (together with
all amendments and other modifications, if any, from time to time thereafter
made thereto, the "Facility"), between the Company, the Agent and the Banks
payable on the dates specified in the Facility.
 
The Company also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Facility.
 
Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds.
 
This Note is one of the Notes referred to in, and evidences indebtedness
incurred under, the Facility, to which reference is made for a statement of the
terms and conditions on which the Company is permitted and required to make
prepayments and repayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable. Unless otherwise defined, terms used herein have the meanings provided
in the Facility.
 
This Note, among other things, re-evidences certain outstanding obligations
heretofore evidenced by certain other notes issued pursuant to the Existing
Committed Facility Letter (the “Original Notes”), which Original Notes are
partially substituted hereby.  This Note does not however, effect a refinancing
of all or any portion of the obligations evidenced by the Original Notes, it
being the intention of the Company, the Agent and Banks to avoid effectuating a
novation or other extinguishment of such obligations.
 
The amount, the rate of interest and the Interest Period, if applicable, shall
be endorsed by the Bank on the schedule attached to this Note, or at the Bank's
option, in the records of the Bank which schedule or records shall be
conclusive, absent manifest error.
 
All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.
 
IN WITNESS WHEREOF, the Company has executed this Note as of the day and year
first written above.


ALLETE, INC., a Minnesota corporation




By:                                                                                                                   
Name:                                                         
Title:                                                                                                                  

 
 

--------------------------------------------------------------------------------

 





LOANS AND PRINCIPAL PAYMENTS


Date
Amount of Loan
Eurodollar Rate or Prime Rate
Interest Period (if applicable)
Interest Rate
Principal
repayment
Outstanding principal
balance
                                                                               
                                                                               
       




 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT “B”
 
FORM OF JOINDER AGREEMENT

[NAME AND ADDRESS OF ASSIGNEE]


Gentlemen:


Reference is made to that certain Fourth Amended and Restated Committed Facility
Letter, dated as of January 11, 2006 (the "Committed Facility Letter"), among
ALLETE, Inc., a Minnesota corporation (the "Company"), LaSalle Bank National
Association, in its individual capacity as a Bank and as agent for the Banks
thereunder (in such capacity, the "Agent"), and the banks from time to time
party thereto (each a "Bank", and collectively the "Banks"), all capitalized
terms used without definition below to have the same meanings herein as they
have in the Committed Facility Letter. You are hereinafter referred to as the
"Assignee".  The Assignee desires to become a party to the Committed Facility
Letter by acquiring a part of the Loans thereunder and by extending a Commitment
thereunder and upon the acceptance hereof by Assignee in the space provided for
that purpose below, this letter shall constitute a contract among the Company,
the Agent, the Banks and the Assignee for the following uses and purposes.
 
1.           Assignment of Interests. Subject to the terms and conditions set
forth in Section 2 hereof, at _______________ (Chicago time) on _______________
(the "Effective Date"), the Assignee shall pay to the Agent at its offices at
Chicago, Illinois in immediately available funds an amount equal to the
percentage set forth opposite the Assignee's signature below (its "Percentage")
of the unpaid principal balance of all Loans made pursuant to the Committed
Facility Letter as of the opening of business on the Effective Date and the
Assignee shall pay to the Agent at its offices at Chicago, Illinois the sum of
$2,500 as an assignment fee and the Banks shall thereupon be deemed to have
assigned to the Assignee without recourse and also without representation or
warranty (except as otherwise herein specifically provided) the Assignee's
Percentage of the then unpaid principal balance of all Loans, together with the
right to receive all interest which will accrue thereof from and after the
Effective Date.
 
2.           Commitment. Upon receipt by the Agent of the payment called for
under Section 1 hereof from the Assignee, the Assignee shall be deemed to have
extended the Commitment under the Committed Facility Letter which is set forth
opposite the Assignee’s signature below (the amount of the Commitment which is
so extended b the Assignee being hereinafter referred to as the Assignee’s
“Commitment”) and the Assignee agrees that it will, subject to all of the terms
and conditions of the Committed Facility Letter, thereafter make loans to the
Company which, when taken together with the then outstanding portion of the
Loans of the Banks to be acquired by the Assignee from the Banks on the
Effective Date, shall not exceed the Assignee's Commitment at any one time
outstanding. The Company acknowledges and agrees that upon receipt of such
payment by the Agent, the Banks shall have no further liability or obligation to
the Company to make Loans under the portion of their Commitments which is
assumed by the Assignee, all with the same force and effect as though the
Assignee had originally been a signatory to the Committed Facility Letter with a
Percentage in the amount set forth opposite its signature below, and the Banks'
Percentages thereunder had been (and upon consummation of the transaction
contemplated hereby shall automatically be deemed to be) in the amount set forth
opposite their signatures below.
 
3.           Status of the Assignee. Upon receipt by the Agent of the payment
called for by Section 1 hereof, the Assignee shall be and become a "Bank" for
all purposes of the Committed Facility Letter and the other instruments and
documents referred to therein (including, without limitation, the Loan
Documents), all with the same force and effect as though the Assignee had
originally been a signatory thereto with a Commitment in the amount set forth
opposite its signature hereto and with an address for notices as specified on
the signature pages hereof, provided however that such Assignee shall not be
entitled to any interest or fees accrued or paid for the period prior to the
Effective Date.
 
4.           Representations of the Banks. The Banks represent and warrant to
the Assignee that, effective on the Effective Date, the Banks will own and hold
the portion of the Loans which is to be then assigned to the Assignee free and
clear of any lien, charge, encumbrance or right, claim or demand of any other
person, firm or corporation and that they have all necessary right, power and
authority to assign the same to the Assignee.
 
5.           Acknowledgements of Asssignee. The Assignee acknowledges receipt of
a copy of the Committed Facility Letter and of such other instruments and
documents as it has requested to evaluate its decision to enter into the
financing transactions contemplated by the Committed Facility Letter, that the
Assignee has made its own independent credit analysis and decision to extend
credit to the Company and to acquire an interest in the obligations of the
Company owing the Banks on the Effective Date and that it has not relied on the
analyses or decisions of the Agent or any other Bank in such regards. The
Assignee hereby makes all of the acknowledgements and agreements with the Agent
as are set forth in the Committed Facility Letter, each and all of which are
incorporated herein by reference.
 
6.           Agent; Loan Documents. The Agent retains the sole right and
responsibility to take or refrain from taking any action under any Loan Document
or to enforce the obligations of the Company thereunder including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of any Loan Document.
 
7.           Miscellaneous. This Agreement may not be amended or modified except
by an instrument in writing signed by the party against whom enforcement of the
amendment or modification is sought. This Agreement is made in the ordinary
course of the business of the Banks and the Assignee and the Assignee has no
intention to transfer, sell or assign the interests to which this Agreement
relates. This Agreement shall be construed in accordance with and governed by
the laws of Illinois. This Agreement may be executed in counterparts and by the
parties hereto on separate counterparts, each to constitute an original but all
taken together to constitute but one and the same instrument.
 
[The Remainder of this Page is Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of this _____ day of  __________, ____.
 


 
AGENT:
LASALLE BANK NATIONAL ASSOCIATION

Retained
Percentage:   _____%


  By:                                                                                                    
  Name:
Commitment:                                           Title:
$_____________






Accepted and Agreed to as of this _____ day of _____, ____:


ASSIGNEE:                                           [ASSIGNEE]


Percentage:
_____%                                                
 By:                                                                                                                        
  Name:
  Title:


Commitment:
$_____

 
 

--------------------------------------------------------------------------------

 

  COMPANY:                                           ALLETE, INC.


By:                                                                                                                         
Name:
Title:



 
XYX BANK:                                           [BANK]


Percentage: _______%
By:                                                                                                                        
Name:
Title:


Commitment:
    $_____




ABC BANK:                                           [BANK]


Percentage: _______%
By:                                                                                                                         
Name:
Title:


Commitment:
    $_____





 
 

--------------------------------------------------------------------------------

 
